Title: To James Madison from William Jarvis, 9 November 1807
From: Jarvis, William
To: Madison, James



Sir
Lisbon 9 Novr. 1807

This letter I think must be divided into two parts, one to consist of what has actually occurred since my last, the other of the reports which have been circulated to day & have gained some Credit.  To begin in the order of time, the Portugueze Ambassador at the French Court reached here about eight days since.  It is said that before he left Paris, he made three applications for an Audience of the Emperor, but received no answer to either.  He then went to the place where the Emperor gives common Audience & requested to know his determination regarding Portugal.  He replied to him to go to the Minister of Foreign Affairs, & if the Prince chose to comply with the terms the Minister stated the Ambassador might return, but if not, it was unnecessary.  The Ambassador thought it a matter of so much importance that he rode post & reached here in eleven days.  Since his return it has been understood that severe measures were to be pursued against the English.  On the 7th: there were orders issued for the seizure of all British effects as well as all the British Manufactures in the Customhouse.  This was done, & several vessels was seized in the River & all the British property in the Customhouse, but no search was made in the houses of individuals or on board Neutral vessels.  A few days before an order came out for all house keepers to send in a list of their families as well as of all persons that were in their Houses, particularly specifying of what nation they were.  When the order came out for the seizure it was also reported that in a day or two the persons of the English here would be siezed.  This as may be supposed caused much bustle.  The few that were here flew in all directions, Some on board of vessels some to the Country & to day about a half a dozen Irishmen only were to be seen in Lisbon.  In the highth of this Scene it was reported that the Portugueze Ambassador at the Court of Spain had reached here in the course of yesterday, that Spain had declared War upon this Country & that in consequence the ports of this Kingdom would be again open to British Vessels.  The Ambassador however has not reached here, but it is positively said that he is on his route.  It is very doubtful whether the Spaniards have declared war, although some beleive it.  The Spanish Consul told me to day that he beleived it was the case.  The port unquestionably would not be opened unless the Prince has been determined by some information he has received within 48 hours to embark for the Brazils, & then it would only be to take the benifit of such vessels as may drop in to assist in the embarkation.  But after the return of the Ambassador from Paris it was generally understood as before observed that the Prince would acquiesce in the demands of the French Cabinet & the seizure of the British property was but a prelude to the measures that would be pursued and I am persuaded that this opinion will be found to be correct provided the Court are satisfied that the integrity of Portugal will be preserved to the Crown  The impressments for the Army still continues, but those for the Navy have rather Slackened although several of the Ships have not above half their Crews  There are 9 line of battle Ships prepared 4 frigates & 4 smaller vessels.  Several of them are yet without Provisions & none of them fully so.  I imagine the terms the French have demanded is the Navy, the siezure of British Manufactures & property & of their persons, the prohibition of Manufactures & property for the future.  Preparations are still making for the defense of the mouth of the harbour.
When the last packet arrived, as I mentioned in my last, it was reported & generally beleived that our differences with England were adjusted and it was stated to me from the British Consul that the British Government had actually complied with our demands: but when I received my papers, which was not till the next day, after the passengers came ashore, and saw the King’s proclamation of the 10th. Octr. I was Satisfied that the reverse was precisely the case.  It was an unfortunate prelude to Mr Rose’s mission.  I am Surprised that they would send him after its publication, unless that Government thinks us so tame as that an indirect disavowal of a most flagitious outrage will not only satisfy us for that, but for the numberless insults offered us beside, as well as those which that very document countenances their Officers in committing.  As a well wisher to our neutral Station I hope that Mr Rose carries out instructions of a very different complexion.
A number of our vessels have obtained very high freights from England: and as I understood that Mr Gambier is authorised to grant, I advised the Captains not to go without obtaining the protecting Certificate of which the inclosed is a copy and each has got one.  Inclosed are also copies of the several documents mentioned in my preceding letters.  With entire Respect I have the honor to be Sir Yr Mo: Ob: Servt

William Jarvis


PS
For a number of days all preparations have been Suspended for the Prince of Beira’s going & all idea of his or any of the Royal family’s departure is entirely at an end with the Public.  At no period have the Nobility or Clergy made any preparation for leaving this Country or have they beleived that the Prince Regent would leave this Kingdom.
I have this moment heard that the King of Spain has published a proclamation stating that a conspiracy was formed against him, in which were engaged some of the Royal family & that the Prince of Asturies was confined to his apartments.  The person who communicated the information stated that he saw the proclamation or I should not have beleived it.  If a fact I shall leave you to make your comments.  It may probably change the determination of the Prince Regent about remaining here.  As I have not for three posts received any letters from Madrid I can not say any thing but from hear say about this or the war report.  Part of the French troops have reached Salamanca & I have been told that a Small body have advanced as far as Ciudad Rodrigo just on the border of this Kingdom.

